Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  11388395
Claim 16, 24 and 25 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No.  11388395 (Application Number: 17/103084).
Regarding Claim 16:
INSTANT – 17/836762, Claim16
US Patent: 11388395, Claim 1
determining, based on a tree-based block division, a current block from a coding block in the image, the tree-based block division including at least one of a quad-tree division, a binary-tree division, or a triple-tree division; 
determining an intra prediction mode of the current block from intra prediction modes pre-defined in the decoding apparatus; 
determining an intra prediction mode of a current block in the image from intra prediction modes pre-defined in the decoding apparatus;
deriving reference samples for intra prediction of the current block; 
deriving reference samples for intra prediction of the current block;
generating a prediction block of the current block by performing the intra prediction for the current block based on the intra prediction mode and the reference samples, 
generating a prediction block of the current block by performing the intra prediction for the current block based on the reference samples,
wherein the reference samples include at least one of a top reference sample adjacent to the current block or a left reference sample adjacent to the current block, 
wherein the reference samples include at least one of a top reference sample adjacent to the current block, a left reference sample adjacent to the current block, or a right reference sample adjacent to the current block,
wherein the method further comprises: 
wherein the method further comprises:
determining whether to apply a modification process to the current block or not,
determining whether to apply a modification process to the current block or not,
wherein whether to apply the modification process to the current block or not is implicitly determined by comparing a size of the current block with a threshold value, and 
wherein whether to apply the modification process to the current block or not is implicitly determined by comparing a size of the current block with a threshold value, and
wherein, in response to the determination that the modification process is applied to the current block, prediction samples of a first region in the current block are output through modification using at least one reference sample, and prediction samples of a second region in the current block are output without the modification

wherein in response to the determination that the modification process is applied to the current block, prediction samples of a first region in the current block are output through a modification using at least one reference sample, and prediction samples of a second region in the current block are output without the modification.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the instant application generic to all that is recited in claim 1 of the US Patent No. 11388395. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No. 11388395.

Regarding Claims 24 and 25:
Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent No. 11388395 with the same reason as claim 16 as detailed as above. 
Allowable Subject Matter
Claims 16-25 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)  to overcome an actual or provisional rejection based on a nonstatutory double patenting ground.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487